NON-EMPLOYEE DIRECTORS
RESTRICTED STOCK AGREEMENT


UNDER


TEXAS INDUSTRIES, INC. 2004 OMNIBUS EQUITY COMPENSATION PLAN






Pursuant to its 2004 Omnibus Equity Compensation Plan, TEXAS INDUSTRIES, INC.,
effective this ________________ day of ________________, 20____, hereby grants
to _______________________________ (“Grantee”) ______ Shares of Common Stock as
an award of Restricted Stock (as defined in the Plan) on the terms and
conditions hereinafter set forth.






ARTICLE I
Definitions




(a)
“Common Stock” means shares of the Company’s Common Stock, $1.00 par value.



(b)
“Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto as defined in the Plan.



(c)
“Grant Date” means the date of this Agreement, as set forth above.



(d)
“Grantee” means the person named above to whom Shares of Restricted Stock have
been awarded, except where the context plainly otherwise requires.



(i)
“Plan” means the Texas Industries, Inc. 2004 Omnibus Equity Compensation Plan,
as it may be amended from time to time.



(j)
“Period of Restriction” is defined in Article II, Section (a).



(k)
“Share” means a share of Common Stock.



(l)
“Successor” means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire any rights under this Agreement by
bequest or inheritance or by reason of the death of the Grantee.



(n)
Each other capitalized term that is used but not defined in this Agreement shall
have the meaning prescribed in the Plan.

 

--------------------------------------------------------------------------------


ARTICLE II
Restrictions




(a)
Except as otherwise provided in the Plan or this Agreement, the Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
disposed of until the end of the applicable Period of Restriction.  The period
of time between the Grant Date and the date the Shares of Restricted Stock
become vested is referred to herein as the “Period of Restriction.”



(b)
In the event that as a result of (i) any stock dividend, stock split or other
change in the Stock, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, and by virtue of any such change
the Grantee shall in his or her capacity as owner of unvested Shares of
Restricted Stock (the “Prior Stock”) be entitled to new or additional or
different shares or securities,  such new or additional or different shares or
securities shall thereupon be subject to all of the conditions and restrictions
that were applicable to the Prior Stock during the Period of Restriction of the
Prior Stock.



(c)
The Company shall not be required (i) to transfer on its books any securities
which have been sold or transferred in violation of any of the provisions in
this Agreement, or (ii) to treat as owner of such securities or to accord the
right to vote as owner or to pay dividends to any transferee to whom such shares
shall have been so transferred.

 


ARTICLE III
Vesting




(a)
Unless vested earlier in accordance with other provisions of this Agreement, the
interest of Grantee in the Shares of Restricted Stock shall vest as to one-third
of such Shares on the date of the next annual stockholders’ meeting after the
Grant Date, and as to an additional one-third on each succeeding annual
stockholders’ meeting thereafter, so as to be 100% vested on the date of the
third annual stockholders’ meeting after the Grant Date, conditioned upon
Grantee’s continued service as a director of the Company as of each vesting
date.





(b)
Notwithstanding the other provisions of this Agreement, the interest of Grantee
in all unvested Shares of Restricted Stock shall vest on the date of the death
or disability (as determined by the Compensation Committee of the Board of
Directors) of Grantee or the date of an annual stockholders’ meeting at which
Grantee is not re-elected upon the expiration of his term of office.



(c)
If the Grantee’s service as a director of the Company is terminated, the balance
of the Shares of Restricted Stock which have not vested pursuant to paragraphs
(a) or (b) of this Article III or Article V shall be forfeited by Grantee, and
ownership transferred back to the Company.

 
2

--------------------------------------------------------------------------------


ARTICLE IV
Certificates and Legends


(a)
The Company will retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as such Shares are vested or
restrictions applicable to such Shares have otherwise been satisfied or
lapse.  Grantee will deliver to the Company such stock powers executed in blank
as may be requested by the Company in order to transfer back to the Company any
Shares of Restricted stock that may be forfeited pursuant to Article III,
paragraph (b).



(b)
Each certificate representing Shares of Restricted Stock shall bear the
following legend:

   
 
The sale or transfer of shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Texas Industries, Inc. 2004 Omnibus
Equity Compensation Plan, and an associated Restricted Stock Agreement.  A copy
of the Plan and such Agreement may be obtained from Texas Industries, Inc.



(c)
Upon vesting of Shares of Restricted Stock, the Company shall deliver to
Grantee, as soon thereafter as practicable, a certificate in the Grantee’s name
for such Shares without the legend set forth in paragraph (b) of this Article
IV, and such Shares shall become freely transferable by Grantee.



ARTICLE V
Change of Control


(a)
If a Change of Control (as defined below) occurs, all Shares of Restricted Stock
shall become immediately vested, notwithstanding the specific terms of this
Agreement.



(b) 
“Change of Control” means the occurrence of any of the following after the Grant
Date:



 
(i)
Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally.  “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in Sections
13(d)(3) and 14(d)(2) thereof, including a “group” as defined in Section 13(d)
thereof, other than (1) any employee plan established by the Company, (2) the
Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) an entity owned,
directly or indirectly, by security holders (including, without limitation,
warrant or option holders) of the Company in substantially the same proportions
as their ownership of the Company.  “Beneficial owner” shall have the meaning
ascribed to such term in Rule 13d-3 under such act.

 
3

--------------------------------------------------------------------------------


 
 
(ii)
Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving.  “Continuing Directors” means directors
of the Company who were:

 

  (x)  directors on the Grant Date, or       
 
(y)
elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.



 
(iii)
A merger, consolidation or other business combination (including an exchange of
securities with the security holders of an entity that is a constituent in such
transaction) of the Company with any other entity, unless the voting securities
of the Company outstanding immediately prior to such merger, consolidation or
business combination continue to represent at least a majority of the combined
voting power of the securities having the right to vote for the election of
directors generally of the Company or the surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or business combination
(either by remaining outstanding or by being converted into or exchanged for
voting securities of the surviving entity or parent thereof).



 
(iv)
The Company (taken as a whole with its subsidiaries) sells, leases or otherwise
disposes of all or substantially all of its assets (in one transaction or a
series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority of the combined voting power of the
outstanding securities are owned directly or indirectly by stockholders of the
Company.



 
(v)
The occurrence of any other event or circumstance that results in the Company
filing or being required to file a report or proxy statement with the Securities
and Exchange Commission disclosing that a change of control of the Company has
occurred.

 

 
4

--------------------------------------------------------------------------------


ARTICLE VI
Securities Act Compliance


Grantee may not sell or otherwise dispose of vested Shares of Restricted Stock
received pursuant to this Agreement unless Grantee first satisfies
himself/herself that such Shares have been duly registered under the Securities
Act of 1933 or that under such Act no prospectus and no compliance with
Regulation A of the Securities and Exchange Commission are required for such
sale or disposition and that no state license or permit is necessary for such
sale or disposition, or that such a state license or permit, if required, has
been duly issued.




ARTICLE VII
Other Terms


(a)
Grantee understands that (i) during the Period of Restriction, Grantee shall
have all the rights of a shareholder with respect to the Shares of Restricted
Stock except for the right to transfer the Shares of Restricted Stock, as set
forth in Article II.  Accordingly, Grantee shall have the right to vote the
Shares of Restricted Stock and to receive any cash dividends paid to or made
with respect to the Shares of Restricted Stock; and (ii) nothing in this
Agreement or the Plan shall confer on Grantee any right to continue in the
service of the Company as a director, notwithstanding the possibility that
unvested Shares of Restricted Stock will thereby be forfeited.



(b)
Grantee shall be liable for any and all income taxes arising out of this grant
or the vesting of Shares of Restricted Stock hereunder.



(c)
If Grantee makes an election pursuant to Section 83(b) of the Code concerning
this grant of Restricted Stock, Grantee shall promptly file a copy of such
election with the Company.



(d)
This Agreement shall be non-transferable and non-assignable except by will and
by the law of descent and distribution to the extent that on the date of
Grantee’s death there were vested Shares of Restricted Stock that had not yet
been delivered to Grantee.



(e)
The Grantee or Successor of the Grantee agrees that any dispute or disagreement
which may arise hereunder shall be determined by the Board of Directors or the
Committee in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors or the Committee of the terms
of this Agreement or the Plan shall be final and binding and conclusive, for all
purposes, upon the Company, the Grantee or the Successor of the Grantee.  No
member of the Board or the Committee shall be liable to any person for any
action, failure to act, omission or determination taken or made in good faith
with respect to the Plan or this Agreement.

 
5

--------------------------------------------------------------------------------


 
(f)
Any notice given by the Company to the Grantee shall be effective to bind any
person who shall acquire rights hereunder.  The Company shall be under no
obligation whatsoever to advise the Grantee of the existence, maturity or
termination of any of the Grantee’s rights hereunder and the Grantee shall be
deemed to have familiarized himself/herself with all matters contained herein
and in the Plan which may affect any of the Grantee’s rights and privileges
hereunder.



(g)
This Agreement is subject to the Plan and its terms and provisions (including
any subsequent amendments thereto), which Plan and its terms and provisions are
by this reference incorporated herein.  In the event of a conflict between any
term or provision contained herein and a term or a provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.



IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Restricted Stock
Agreement to be executed as of the Grant Date, and Grantee has accepted the
terms and provisions hereof.
 

    TEXAS INDUSTRIES, INC.              By:          Name:          Title:     
          ACCEPTED:                   

 
Name: 
 
   
 
 
 
   
 
 

 
 
6

--------------------------------------------------------------------------------

